Filed 2/6/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 11







Adam Shelton, 		Plaintiff and Appellee



v.



Jacqueline Shelton, 		Defendant and Appellant







No. 20160126







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Joshua B. Rustad, Judge.



AFFIRMED.



Per Curiam.



Harry M. Pippin, P.O. Box 1487, Williston, N.D. 58802-1487, for plaintiff and appellee; submitted on brief.



Carey A. Goetz, P.O. Box 2056, Bismarck, N.D. 58502-2056, for defendant and appellant; submitted on brief.

Shelton v. Shelton

No. 20160126



Per Curiam.

[¶1]	Jacqueline Shelton appealed from an amended divorce judgment awarding joint residential responsibility of the parties’ minor children.  She argues the district court erred in awarding the parties equal residential responsibility of their minor children.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Carol Ronning Kapsner

Lisa Fair McEvers

Todd L. Cresap, D.J.

[¶3]	The Honorable Todd L. Cresap, D.J., sitting in place of Crothers, J., disqualified.